Title: To Alexander Hamilton from Timothy Pickering, 15 May 1800
From: Pickering, Timothy
To: Hamilton, Alexander


Philadelphia May 15. 1800
My Dear sir,
I have at this instant received your letter without date, but stamped at the postoffice in NYork May 14. I intended to have done precisely what you suggest, respecting Mr Adams journal &c. (very little of which I had ever read) but there was not time. Last saturday morning I received a summons to resign, and a desire that I would myself name the day. But I did not incline to accept this insid⟨ious⟩ favour. The P. desired my answer on M⟨onday⟩ morning, and I sent it, mentioning that ⟨some⟩ important matters would render my services useful in the office, till about the close of the present quarter: but that “I did not feel it to be my duty to resign.” In an hour I received a peremptory discharge, and on Monday Evening I quitted the office, after working hard and completing all the arrangements for the second census pursuant to a law passed in this session.

Mr. G. Morris was to set off this morning for New York: he will communicate an account of recent occurrences. I am always gratified when there happens a coincidence of my thought with yours. I have been contemplating the importance of a bold & frank exposure of A. perhaps I may have it in my power to furnish some facts.
When the chief clerk in the office brought me your letter, he told me that Mr. Lee broke it open, the clerk standing by; but Mr. Lee said he had not read it. It was not addressed to me as Secy. of State. Mr. Lee, when he was going to take charge of the Office, voluntarily assured me, that private letters to me should not be opened, or if opened inadvertantly, that the moment they were discovered to be private, they should not be read: but half a minute was enough to read yours: yet I do not think he would act so dishonorably as to read it; or if any expression struck his eye, I hope he has honour enough to conceal it. I shall direct the postmaster immediately, to send letters addressed to me individually, directly to my house.
With great sincerity   I am yours
T. Pickering
Genl Hamilton.
